Citation Nr: 0024470	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rate of special monthly 
compensation based on bilateral blindness.

2.  Whether there was clear and unmistakable error (CUE) in a 
September 23, 1993 rating decision, which failed to grant 
special monthly compensation at the "L" rate from December 
15, 1988.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
December 1982.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.


FINDINGS OF FACT

1.  In August 1999 correspondence, the appellant informed the 
RO of his desire to withdraw his CUE claim from appellate 
review.

2.  During a March 2000 travel Board hearing, the appellant 
advised the Board that he wished to withdraw his appeal as to 
the issue of entitlement to an increased rate of special 
monthly compensation.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (1999).  

In January 1998 correspondence, the veteran sought an 
increased rate of special monthly compensation based on 
bilateral blindness, and asserted that the RO committed CUE 
in a September 1993 rating decision by failing to grant 
special monthly compensation at the "L" rate from December 
15, 1988.  He maintained that a December 1988 effective date 
was warranted for the grant of special monthly compensation, 
based on a June 1989 private medical report reflecting 
bilateral visual acuity of 20/300 since December 15, 1988.  A 
June 1998 rating decision denied both of these claims, and 
the veteran was advised of this decision in correspondence 
dated June 30, 1998.  The veteran filed a notice of 
disagreement (NOD) with this decision in December 1998, and 
submitted a substantive appeal (Form 9) in March 1999, 
perfecting his appeal.  

In an August 1999 letter, the veteran noted his desire to 
withdraw his CUE claim from appellate review, based on the 
recommendation from his accredited representative.  A 
conference report, dated later that month, confirms that the 
veteran withdrew his CUE claim from appellate review, but 
continued to seek an increased rate of special monthly 
compensation based on bilateral blindness.  The report 
indicates that a VA examination would be scheduled to 
ascertain the severity of the veteran's eye disorder.

A computer-generated report notes that the veteran failed to 
report for two VA examinations in November 1999.

During a March 2000 travel Board hearing, the veteran 
testified that he withdrew his power of attorney with the 
Veterans of Foreign Wars of the United States because his 
representative gave him bad advice, and committed "some type 
of breach of privacy" by speaking with the hearing officer 
prior to his personal hearing.  Transcript (T.) at 2 and 4-5.  
While the veteran acknowledged that he submitted a written 
statement withdrawing his CUE claim in August 1999, he 
indicated that he no longer wanted to withdraw the issue from 
appellate consideration.  T. at 8-9.  He explained that while 
he received notice to report for two VA examinations in 
November 1999, he did not feel that he needed to appear for 
them because they were ordered by his former representative.  
T. at 10.  The veteran maintained that he never filed a claim 
for an increased rate of special monthly compensation based 
on bilateral blindness, but "that was something [his former 
representative] did."  T. at 11-12.  He testified that the 
CUE claim was the only claim he ever pursued, and that he 
wished to withdraw his appeal as to the claim for an 
increased rate of special monthly compensation.  T. at 12.

In August 1999, prior to the promulgation of a decision in 
this appeal, the RO received notification from the veteran of 
his desire to withdraw his CUE claim from appellate review.  
Further, the veteran specifically withdrew his appeal as to 
the issue of entitlement to an increased rate of special 
monthly compensation based on bilateral blindness during the 
March 2000 travel Board hearing.  (T. at 12).  Therefore, the 
Board finds that the veteran has withdrawn his appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.

As noted above, the rules of practice of the Board provide 
authority for a claimant to withdraw a pending appeal.  The 
rules of practice do not expressly address whether a claimant 
may "withdraw the withdrawal" of the appeal.  Indeed, the 
Board finds no authority express or implied in the law or 
regulations to recognize the validity of the attempt to 
"withdraw the withdrawal" of the appeal.   On the other 
hand, the Board finds the rules governing the Board's 
appellate jurisdiction do address this situation.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
1-year period from the date of the mailing of the 
notification of the determination being appealed, whichever 
period ends later.  See 38 C.F.R. § 20.302(b) (1999).  As the 
RO notified the veteran of the denial of his claims in June 
30, 1998 correspondence, he had until June 30, 1999 to 
perfect his appeal.  Once the withdrawal of the appeal was 
filed, that appeal expired.  The attempt to "withdraw the 
withdrawal" would constitute the equivalent of an attempt to 
file or perfect an appeal beyond the time limit provided by 
the law and regulations.  Moreover, as a practical matter, to 
accept the concept that an appellant could "withdraw the 
withdrawal" of an appeal beyond the time limit prescribed 
for perfecting an appeal would be effectively to permit an 
appeal to be held indefinitely in abeyance.  This is not an 
outcome contemplated by the law and regulations.  
Accordingly, the Board concludes that once the claimant 
withdrew his original appeal, there is no legal authority to 
revive it. 


ORDER

The appeal with regard to the claims for an increased rate of 
special monthly compensation based on bilateral blindness, 
and whether there was CUE in a September 1993 rating decision 
are dismissed.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

